Lupiano, J. (dissenting).
The complaint herein alleges that plaintiff, an attorney, was the subject of a widely circulated leaflet (open letter), issued by the defendants, which was false and defamatory in content to the extent that “defendants not only charged plaintiff with the crime of corruption, but they also intended the words to mean that plaintiff, as mayor of the Village of Ocean Beach, sold favors in his official capacity, dealt corruptly with men seeking an opportunity to make money at the expense of *303the Village of Ocean Beach, profited corruptly in his law practice at the expense of the Village of Ocean Beach, and acted unethically and corruptly with persons doing business in and with the Village of Ocean Beach, all to the detriment of the said Village, and the publication was so understood by the readers thereof and by the general public”. The complaint herein further alleges that the open letter was published and circulated with actual malice and that “[p]laintiff has at no time committed an unethical act either professionally or as mayor of the Village of Ocean Beach, nor has he ever represented any persons in any dealings by them with the Village of Ocean Beach, nor has he ever profited as an attorney at the expense of the Village of Ocean Beach, nor did he or his administration ever commit a crime or corrupt act, nor was his behavior at any time criminal or corrupt”.
As observed in 219 Broadway Corp. v Alexander’s, Inc. (46 NY2d 506, 509): “Initially, we note the procedural posture in which this case comes before us. The sole question presented for our review is whether the plaintiff’s complaint states a cause of action. As such, we accept, as we must, each and every allegation forwarded by the plaintiff without expressing any opinion as to the plaintiff’s ability ultimately to establish the truth of these averments before the trier of the facts. (See, e.g., Becker v Schwartz, 46 NY2d 401,408; Cohn v Lionel Corp., 21 NY2d 559, 562; Kober v Kober, 16 NY2d 191,193.) If we find that the plaintiff is entitled to a recovery upon any reasonable view of the stated facts, our judicial inquiry is complete and we must declare the plaintiff’s complaint to be legally sufficient. (See, e.g., Dulberg v Mock, 1 NY2d 54, 56; Condon v Associated Hosp. Serv. of N. Y., 287 NY 411, 414.)”
The open letter contains purported factual recitals and opinions based thereon. The accuracy of these recitals which form the foundation for the opinions is contested by plaintiff who has steadfastly maintained that the recitals are false. Defendants’ claim of privileged opinion is based on the premise that the letter disclosed the facts upon which their accusatory opinions were based. It is clear that to claim this privilege, true, not false, statements of fact *304must be disclosed. As aptly noted by the Court of Appeals in Rinaldi v Holt, Rinehart & Winston (42 NY2d 369, 380): “The First Amendment does not recognize the existence of false ideas. ‘However pernicious an opinion may seem, we depend for its correctness not on the conscience of judges and juries but on the competition of other ideas. But there is no constitutional value in false statements of fact. (Gertz v Robert Welch, Inc., 418 US 323, 339-340.) Opinions, false or not, libelous or not, are constitutionally protected and may not be the subject of private damage actions, provided that the facts supporting the opinions are set forth. (Buckley v Littell, 539 F2d 882, 893, cert den 429 US 1062; Restatement, Torts 2d, § 566.)” (Emphasis supplied.)
The assertion in the letter that plaintiff’s administration of the affairs of the Village of Ocean Beach is characterized by “corruptness” would likely be understood by the ordinary and average reader, in the context of the entire letter, as meaning that plaintiff had committed illegal and unethical actions. “Accusations of criminal activity, even in the form of opinion, are not constitutionally protected. (Gregory v McDonnell Douglas Corp., 17 Cal 3d 596, 604 * * * cf. Palm Beach Newspapers v Early, 334 So 2d 50, 52 [Fla.]; St. Amant v Thompson, 390 US 727, 730; but see Garrison v Louisiana, 379 US 64, 76-77 * * *) While inquiry into motivation is within the scope of absolute privilege, outright charges of illegal conduct, if false, are protected solely by the actual malice test. As noted by the Supreme Court of California, there is a critical distinction between opinions which attribute improper motives to a public officer and accusations, in whatever form, that an individual has committed a crime or is personally dishonest. No First Amendment protection enfolds false charges of criminal behavior. (Gregory v McDonnell Douglas Corp., supra; cf. James v Gannett Co., 40 NY2d 415 * * *)” (Rinaldi v Holt, Rinehart & Winston, supra, p 382).
To impart the flavor of the context of the letter in which plaintiff is accused of corruptness and lack of ethics, plaintiff in his complaint specifically notes the following statements set forth in that letter: “But in recent years, as more business promoters have seen the opportunity to make money in Ocean Beach, they have found it pays to do *305business with the mayor * * * We are concerned because we believe the mayor is profiting from his private law practice at the expense of the Village of Ocean Beach * * * by unethically representing the people who seek to convert the village into a strip of pizza parlors, frozen custard stands and bars * * * There is no longer any question about the corruptness of Arthur Silsdorf’s administration of the affairs of the Village of Ocean Beach.”
Viewing the allegations of the complaint against the cardinal principles in the law of libel delineated above, and acknowledging that the defendants’ motion is addressed solely to the sufficiency of the complaint as a pleading, rather than to its merits, it is concluded that the complaint states a cause of action.
It is also noteworthy that the letter is to be “considered as a whole, that its meaning depends, not upon isolated and detached statements, but upon ‘ “the whole scope and apparent object of the writer.” ’ * * * The writing must be ‘read against the background of its issuance, under the circumstances of its publication’ * * * and construed, not with the high degree of precision expected of and used by lawyers and judges, but as it would be read and understood by an ordinary member of the public to whom it is directed” (Julian v American Business Consultants, 2 NY2d 1, 23).
Accordingly, the order of the Supreme Court, New York County, entered July 14, 1981, which denied defendants’ motion to dismiss the complaint for failure to state a cause of action in libel, should be affirmed.
Sandler and Silverman, JJ., concur with Bloom, J.; Birns, J. P., and Lupiano, J., dissent in an opinion by Lupiano, J.
Order, Supreme Court, New York County, entered on July 14, 1981, reversed, on the law, without costs and without disbursements, the motion to dismiss the complaint granted and the complaint dismissed.